Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. - An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f), is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA , except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.
The cited limitations have been interpreted under 35 U.S.C. 112(f), because they use a generic placeholder “means” coupled with functional language without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
 Since the claim limitations invoke 35 U.S.C. 112(f), the claims have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
The following table provides the generic place holder, functional language and the review and citation of the specification that shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f):
Claim(s)
Generic place holder “means”
Functional Language 
Interpretation from written description citations from PGPUB
16
A sensor configured 
to measure an axial displacement of one or more of the piston or the test sample
[0056 position sensors positioned around the sample] 
17
A system for
for measuring a flow of fluid entering and/or leaving the test chamber
[0032 include flow control valves and flow sensors for controlling a flow of fluid to or from the test chamber, as well as for measuring a flow of fluid entering and/or leaving the test chamber. The flow control and measurement system may be used, for example, to provide a volume of water to the test cell]

 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) applicant may amend the claims so that they will clearly not invoke 35 U.S.C. 112(f), or present a sufficient showing that the claim recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f).
For more information, see MPEP § 2173 etseq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims 
particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 11-20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 11 recites the limitation “measuring a velocity of an acoustic p-wave and/or acoustic s-wave through the test sample while the temperature is increasing from an initial temperature to a final temperature” which is unclear as to the source of the acoustic p-wave or s-wave since the step regarding the source of  the transmission of the waves is not cited.

Claims 11 & 14 recite an “a solid acid into a test cell between an upper wafer and a lower wafer”, which is unclear as to what structure is required to meet “a wafer”.  The function of the wafer seems to be as a supporting structures for pressing and testing the solid acid [0027], but there is no specific definition in the disclosure that requires a particular structure, dimension or shape to meet the claimed termed of “a wafer”.

Claim 14 cites the limitation “an acoustic wave sensor configured to measure a property of the acoustic wave passed through the test sample” which is unclear as the acoustic wave sensor would seem to measure a property of the test sample and not, as claimed, measure a property of the acoustic wave.  

Claim 15 recites the limitation “the acoustic wave sensor comprises a velocity transducer” which is unclear as “a velocity transducer” is not a type of acoustic wave sensor.  A velocity is calculated from the acoustic wave sensor signal and should be cited as functional language pertaining to the acoustic wave sensor.

All dependent claims are rejected for their dependence on a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rostami (Rostami Ameneh et al., "Optimization of a Solid-acid Precursor for Self-destructing Filter Cake", SPE 139087, Society of Petroleum Engineers. October 2010 (12 pages); “Rostami”) in view of Alqam (US 20130233536; “Alqam”) and in further view of Piche (US 4754645; “Piche”).

Claim 1.  Rostami discloses a method for testing solid acid hydrolysis in a formation [Page 3: Under heading HTHP Filter Press], comprising: introducing a test sample [Page 2: under heading HTHP filter press:  filter cake] into a test cell [Page 2: under heading HTHP filter Press:  “Static filtration tests were perfom1ed using a standard HTHP filter press cell”], wherein the test sample comprises press structure [Page 2: under heading HTHP filter Pass: Ceramic disks with an average pore size of 10 μm were used. The cell was placed in a heating jacket, and the system was heated to the desired temperature. The applied differential pressure was 300 psi] and [Page 2: under heading HTHP filter Pass:  Static filtration tests were performed using a standard HTHP filter press cell (e.g. where a press cell requires opposing surfaces on the sample to press the sample)], and a solid acid [Abstract: a filter cake that prevents fluid leak off and formation damage during the drilling process, but readily cleans up the filter cake over time. This technology is based on the use of an ester, in a solid form, which hydrolyzes and produces an organic acid] disposed in a press cell [Page 3 under the heading HT/HP Filter press cell:  Ceramic disks with an average pore size of 10 μm were used. increasing a temperature of the test cell [Page 4: Under heading Effect of Temperature:  The condition for all experiments was differential pressure of 300 psi and 20 hours soaking time but at temperatures of 170, 230, and 320°F. The filtrate was collected for 30 min interval and the result of the fluid loss experiment is given in Fig. 6. The results showed that cumulative filrate volume was less for the given drilling fluid at 70 °F and 230°F. Fig. 7 shows the filter cakes before and after 20 hours soaking in water at different temperatures and 300 psi differential pressure and also the efficiency of filter cake removal for this set of experiments. Efficiency of filter cake removal for this set of experiments showed that by increasing the temperature 230 degrees selected]. 
Rostami does not explicitly disclose:

An upper structure, a lower structure, and a solid acid disposed between the upper and lower structures.

Increasing a pressure of the test cell and measuring a velocity of an acoustic p-wave and/or acoustic s-wave through the test sample while the temperature is increasing from an initial temperature to a final temperature; and determining a temperature of onset of solid acid hydrolysis based on the measured velocity.



With regard to 1) Alqam teaches a high pressure high temperature press cell (Fig. 1: press cell 24).  Alqam further teaches an upper structure (Fig. 4: upper piston 92), a lower structure (Fig. 4: lower housing 90) and a sample (Figs. 1 & 2a: sample 26) disposed between the upper and lower structures (Fig. 2a: sample 26 between platens 92 & 90) [0024: cylindrically-shaped piston head 92 is shown hovering above the opening. Urging the piston head 92 into the cavity exerts a compressive force onto the sample 26 for simulating pressure conditions in the wellbore 77 (FIG. 3). Connector rods 94 schematically illustrate how the ram 64 (FIG. 1) may exert a compressive force onto the piston head 92. Transducers 96, 98 are shown on an upper surface of the piston head 92 and set within the closed end of the housing 90]. 
 
It would have been obvious to one having ordinary skill in the art before the effective filing date to use Alquam’s press cell with upper and lower support and pressing structures as a support and pressing structure for Rostami’s sample because the support improves the quality of the test results of a property of the sample by providing a consistent and reliable direct pressure to the sample during the test procedure [Alqam 0008].

With regard to 2) Piche teaches determining phase changes of a heated substance using shear waves (Fig. 8c).  Piche further teaches Increasing a pressure of the test cell [Col. 21:lines 30-37:   FIG. 10 shows how data such as those of FIGS. 8A, 8B and 8C obtained at different pressures (1) 130 bars, (2) 225 bars, (3) 270 bars, (4) 380 bars, (5) 520 bars, (6) 610 bars and (7) 715 bars can be used to compute the dynamic compressibility .beta.=1/K', through the use of equations (19), (23) and (27). The technique thus allows for a complete characterization of the viscoelastic properties of polymers under pressure] measuring a velocity of an acoustic s-wave [FIG. 8C is a plot of shear velocity and attenuation values against temperature, also obtained from data provided by the apparatus of FIG. 1;] through the test sample (Fig. 1: 20) while the temperature is increasing from an initial temperature to a final temperature (Fig. 8c); and determining a temperature of onset of phase change based on the measured velocity [Col. 12 lines 1-20:  FIG. 8C shows the corresponding temperature variation for the shear velocity v.sub.s and attenuation A.sub.s. The knee in the velocity curve occurs at the glass transition temperature Tg. Hence, the measurement of shear velocity also provides for a very accurate determination of Tg. In the figure, it is seen that near 140.degree. C. the attenuation rises sharply, indicating that in this region of temperature the polymer transforms into a liquid which does not transmit shear waves].
 
It would have been obvious to one having ordinary skill in the art before the effective filing date to use Piche’s shear wave transmission & reception and phase change of a sample processing and changing of pressure within the test cell with Rostami’s monitoring of a sample’s phase change because monitoring shifts in the shear wave while heating the sample improves the quality and reliability and repeatability of the sample process by an accurate determination of the temperature at which a phase change in the sample occurs [Piche Col. 2 lines 1-10] and increasing pressure provides a complete characterization of the viscoelastic properties of substance under pressure [Col. 12 lines 1-20]. 

Claim 2. Dependent on the method of claim 1.  Rostami further discloses determining a temperature of completion of transition.

 Rostami does not explicitly disclose:

determining a temperature of completion of solid acid hydrolysis based on the measured velocity. 


Piche teaches determining phase changes of a heated substance using shear waves (Fig. 8c).  Piche further teaches measuring a velocity of an acoustic s-wave [FIG. 8C is a plot of shear velocity and attenuation values against temperature, also obtained from data provided by the apparatus of FIG. 1;] through the test sample (Fig. 1: 20) while the temperature is increasing from an initial temperature to a final temperature (Fig. 8c); and determining a temperature of completion of phase change based on the measured velocity [Col. 12 lines 1-20:  FIG. 8C shows the corresponding temperature variation for the shear velocity v.sub.s and attenuation A.sub.s. The knee in the velocity curve occurs at the glass transition temperature Tg. Hence, the measurement of shear velocity also provides for a very accurate determination of Tg. In the figure, it is seen that near 140.degree. C. the attenuation rises sharply, indicating that in this region of temperature the polymer transforms into a liquid which does not transmit shear waves].
 
It would have been obvious to one having ordinary skill in the art before the effective filing date to use Piche’s shear wave transmission & reception and phase change of a sample processing with Rostami’s monitoring of a sample’s phase change because monitoring shifts in the shear wave while heating the sample improves the quality and reliability and repeatability of the sample process by an accurate determination of the   temperature at which a phase change in the sample occurs [Piche Col. 2 lines 1-10].
 
Claims 3 & 5. Dependent on the method of claim 1. Rostami does not explicitly disclose:
increasing the pressure of the test cell comprises applying a constant axial stress is applied to the test sample.


Alqam teaches a high pressure high temperature press cell (Fig. 1: press cell 24). Alqam further teaches increasing the pressure of the test cell (24) comprises applying a constant axial stress is applied to the test sample (26) [0024:  Urging the piston head 92 into the cavity exerts a compressive force onto the sample 26 for simulating pressure conditions in the wellbore 77 (FIG. 3)].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Alquam’s press cell with upper and lower support and pressing structures as a support and pressing structure for Rostami’s sample because the support improves the quality of the test results of a property of the sample by providing a consistent and reliable direct pressure to the sample during the test procedure [Alqam 0008].

Claim 6. Dependent on the method of claim 2.  Rostami further discloses varying a composition of the solid acid (Fig. 2) [Page 3:  Effect of the Particle Size of PLA on the Removal Efficiency]; and determining onset temperature and completion temperature of solid acid hydrolysis as a function of solid acid composition [Page 4: Under heading Effect of Temperature:  The condition for all experiments was differential pressure of 300 psi and 20 hours soaking time but at temperatures of 170, 230, and 320°F. The filtrate was collected for 30 min interval and the result of the fluid loss experiment is given in Fig. 6. The results showed that cumulative filrate volume was less for tbe given drilling fluid at 70 °F and 230°F. Fig. 7 shows the filter cakes before and after 20 hours soaking in water at different temperatures and 300 psi differential pressure and also the efficiency of filter cake removal for this set of experiments. Efficiency of filter cake removal for this set of expe1iments showed that by increasing the temperature 230 degrees selected].

Claim 7.  Dependent on the method of claim 6. Rostami further discloses the solid acid comprises an encapsulant [Page 3 first para.: calcium carbonate] and an acid [Page 3 first para.  The size of calcium carbonate particles was 50 μm that, were mixed with 150 μm solid poly lactic acid particles to make the self .. destructing mud], wherein the varying a composition of the solid acid comprises varying at least one of an encapsulant composition (Fig 2,) [Page 3 under heading Effect of the Particle Size of PLA on the Removal Efficiency] an acid composition (Fig. 3 under heading) [Page 3 under the title Effect of Calcium Carbonate Particle Size on the Removal Efficiency].

Claim 8. Dependent on the method of claim 2.  Rostami further discloses varying an amount of the solid acid in the test sample (Fig. 2 shows varying levels of the solid acid); and determining onset temperature and completion temperature of the solid acid hydrolysis as a function of solid acid loading temperature [Page 4: Under heading Effect of Temperature:  The condition for all experiments was differential pressure of 300 psi and 20 hours soaking time but at temperatures of 170, 230, and 320°F. The filtrate was collected for 30 min interval and the result of the fluid loss experiment is given in Fig. 6. The results showed that cumulative filtrate volume was less for tbe given drilling fluid at 70 °F and 230°F. Fig. 7 shows the filter cakes before and after 20 hours soaking in water at different temperatures and 300 psi differential pressure and also the efficiency of filter cake removal for this set of experiments. Efficiency of filter cake removal for this set of expe1iments showed that by increasing the temperature 230 degrees selected].
  
Claim 9. Dependent on the method of claim 1.   Rostami does not explicitly disclose:  
generating the acoustic p-waves using an ultrasonic generator.

Piche teaches a transducer (Fig. 1: transducers 42 & 44) for generating acoustic longitudinal p-waves and s-waver using an ultrasonic generator [Col. 13 lines 25-35:   Y-cut quartz transducer with a non overlapping ground electrode is placed on the buffer rod with a hard bond such as Salol. This transducer serves to produce shear waves. A second X-cut quartz (longitudinal mode) transducer with an overlapping bottom electrode is placed on top of the first using a liquid bond, such as silicone oil. This arrangement allows for a more efficient generation of the longitudinal mode than is obtained through the second option (using an X-cut lithium niobate crystal), but with some noticeable degradation in spectral purity. Also, the third option is more delicate to implement than the second option].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Piche’s transducer that generates p-waves and s-waves as a transducer to use with Rostami’s press cell for monitoring hydrolysis of a solid acid because the p-waves detect changes in liquids and the s-waves detect transitions to and from a liquid state which improves the quality of determining accurate temperatures for phase changes required in processing the sample [Piche Col. 2 lines 1-10].
  
Claim 10. Dependent on the method of claim 1. Rostami further discloses introducing fluid into the test cell (Figs. 2, 4 & 6 show fluid levels placed in the cell and the changes over time), withdrawing fluid from the test cell, measuring an amount of fluid introduced into the test cell, or measuring an amount of fluid withdrawn from the test cell [Page 4 under the heading Effect of Temperature:  The condition for all experiments was differential pressure of 300 psi and 20 hours soaking time but at temperatures of 170, 230, and 320°F. The filtrate was collected for 30 min interval and the result of the fluid loss experiment is given in Fig. 6]. 
 
Claim 11. Rostami discloses a method for characterizing solid acid hydrolysis in a formation [Page 3: Under heading HTHP Filter Press], comprising: introducing a solid acid [Abstract: a filter cake that prevents fluid leak off and formation damage during the drilling process, but readily cleans up the filter cake over time. This technology is based on the use of an ester, in a solid form, which hydrolyzes and produces an organic acid] into a test cell (Fig. 1: press cell 24) in a press cell [Page 3 under the heading HT/HP Filter press cell:  Ceramic disks with an average pore size of 10 μm were used. The cell was placed in a heating jacket, and the system was heated to the desired temperature. The applied differential pressure was 300 psi]; increasing a pressure of the test cell [Page 4 under heading Effect of temperature:  The condition for all experiments was differential pressure of 300 psi and 20 hours soaking time but at temperatures of 170, 230, and 320°F]; increasing a temperature of the test cell [Page 4 under heading Effect of temperature:  The condition for all experiments was differential pressure of 300 psi and 20 hours soaking time but at temperatures of 170, 230, and 320°F]; characterizing the solid acid hydrolysis based on one the measured displacement or the measured volume [Page 4 under heading Effect of temperature: By increasing tbe temperature the PLA in the drilling fluid will hydrolyze faster and consume water from the mud and, as a result, it will cause dehydration of the drilling fluid. Dehydration of drilling fluid by PLA should be considered drilling designing drilling fluid for high temperature applications. Based on these results, 230°F was chosen to be the optimum temperature for running expe1iments for self-destructing drilling fluid system. The reason is that at this temperature the fluid has less potential damage due to low filtrate volume compared to 320°F. On the other hand, the filter cake removal efficiency is 78%, which most of the filter cake was removed at this temperature].

Rostami does not explicitly disclose:  
An upper wafer, a lower wafer, and a solid disposed between the upper and lower wafer.
measuring one or more of an acoustic wave velocity. 


With regard to 1) Alqam teaches a high pressure high temperature press cell (Fig. 1: press cell 24).  Alqam further teaches an upper wafer (Fig. 4: upper piston 92), a lower wafer (Fig. 4: lower housing 90) and a sample (Figs. 1 & 2a: sample 26) disposed between the upper and lower wafers (Fig. 2a: sample 26 between platens 92 & 90) [0024: cylindrically-shaped piston head 92 is shown hovering above the opening. Urging the piston head 92 into the cavity exerts a compressive force onto the sample 26 for simulating pressure conditions in the wellbore 77 (FIG. 3). Connector rods 94 schematically illustrate how the ram 64 (FIG. 1) may exert a compressive force onto the piston head 92. Transducers 96, 98 are shown on an upper surface of the piston head 92 and set within the closed end of the housing 90]. 
 
It would have been obvious to one having ordinary skill in the art before the effective filing date to use Alquam’s press cell with upper and lower support and pressing structures as a support and pressing structure for Rostami’s sample because the support improves the quality of the test results of a property of the sample by providing a consistent and reliable direct pressure to the sample during the test procedure [Alqam 0008].

With regard to 2) Piche teaches determining phase changes of a heated substance using shear waves (Fig. 8c).  Piche further teaches measuring a velocity of an acoustic s-wave velocity [FIG. 8C is a plot of shear velocity and attenuation values against temperature, also obtained from data provided by the apparatus of FIG. 1;] through the test sample (Fig. 1: 20) while the temperature is increasing from an initial temperature to a final temperature (Fig. 8c) [Col. 12 lines 1-20:  FIG. 8C shows the corresponding temperature variation for the shear velocity v.sub.s and attenuation A.sub.s. The knee in the velocity curve occurs at the glass transition temperature Tg. Hence, the measurement of shear velocity also provides for a very accurate determination of Tg. In the figure, it is seen that near 140.degree. C. the attenuation rises sharply, indicating that in this region of temperature the polymer transforms into a liquid which does not transmit shear waves].
 
It would have been obvious to one having ordinary skill in the art before the effective filing date to use Piche’s shear wave transmission & reception and phase change of a sample processing with Rostami’s monitoring of a sample’s phase change because monitoring shifts in the shear wave while heating the sample improves the quality and reliability and repeatability of the sample process by an accurate determination of the   temperature at which a phase change in the sample occurs [Piche Col. 2 lines 1-10].

Claim 12. Dependent on the method of claim 11.  Rostami further discloses determining a temperature of completion of solid acid hydrolysis based on one or both of the measured displacement or volume [Page 4 under the heading Effect of Temperature:  The condition for all experiments was differential pressure of 300 psi and 20 hours soaking time but at temperatures of 170, 230, and 320°F. The filtrate was collected for 30 min interval and the result of the fluid loss experiment is given in Fig. 6] & [Based on these results, 230°F was chosen to be the optimum temperature for running expe1iments for self-destructing drilling fluid system. The reason is that at this temperature the fluid has less potential damage due to low filtrate volume compared to 320°F]. 

Claim 13. Dependent on the method of claim 11.   Rostami does not explicitly disclose:  
the pressure is increased by applying an axial force to at least one of the upper wafer and the lower wafer.


Alqam teaches a high pressure high temperature press cell (Fig. 1: press cell 24). Alqam further teaches the pressure is increased by applying an axial force to at least one of the upper wafer (92) and the lower wafer (90) [0024:  cylindrically-shaped piston head 92 is shown hovering above the opening. Urging the piston head 92 into the cavity exerts a compressive force onto the sample 26 for simulating pressure conditions in the wellbore 77 (FIG. 3). Connector rods 94 schematically illustrate how the ram 64 (FIG. 1) may exert a compressive force onto the piston head 92. Transducers 96, 98 are shown on an upper surface of the piston head 92 and set within the closed end of the housing 90].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Alquam’s press cell with upper and lower support and pressing structures as a support and pressing structure for Rostami’s sample because the support improves the quality of the test results of a property of the sample by providing a consistent and reliable direct pressure to the sample during the test procedure [Alqam 0008].
 

Claim 14. Rostami discloses a system for qualitative measurement of solid acid hydrolysis [Page 3: Under heading HTHP Filter Press], the system comprising: a test chamber [Page 2: under heading HTHP filter Press:  “Static filtration tests were perfom1ed using a standard HTHP filter press cell”] for receiving a test sample [Page 2: under heading HTHP filter press:  filter cake] comprising a pressing structure sample [Page 2: under heading HTHP filter press:  filter cake “Static filtration tests were perfomed using a standard HTHP filter press cell”], and a composition comprising a solid acid [Abstract: a filter cake that prevents fluid leak off and formation damage during the drilling process, but readily cleans up the filter cake over time. This technology is based on the use of an ester, in a solid form, which hydrolyzes and produces an organic acid]. 
Rostami does not explicitly disclose:
An upper wafer, a lower wafer, and a solid disposed between the upper and lower wafer and at least one piston for applying an axial stress to the test sample.

an acoustic wave generator configured to generate and pass an acoustic wave through the test sample; an acoustic wave sensor configured to measure a property of the acoustic wave passed through the test sample.
.  
With regard to 1) Alqam teaches a high pressure high temperature press cell (Fig. 1: press cell 24).  Alqam further teaches an upper wafer (Fig. 4: upper wafer piston 92), a lower wafer (Fig. 4: lower housing 90) and a sample (Figs. 1 & 2a: sample 26) disposed between the upper and lower wafers (Fig. 2a: sample 26 between platens 92 & 90) [0024: cylindrically-shaped piston head 92 is shown hovering above the opening. Urging the piston head 92 into the cavity exerts a compressive force onto the sample 26 for simulating pressure conditions in the wellbore 77 (FIG. 3). Connector rods 94 schematically illustrate how the ram 64 (FIG. 1) may exert a compressive force onto the piston head 92. Transducers 96, 98 are shown on an upper surface of the piston head 92 and set within the closed end of the housing 90] and at least one piston (Fig. 4:  piston 94) for applying an axial stress to the test sample (26) [0024: cylindrically-shaped piston head 92 is shown hovering above the opening. Urging the piston head 92 into the cavity exerts a compressive force onto the sample 26 for simulating pressure conditions in the wellbore 77 (FIG. 3). Connector rods 94 schematically illustrate how the ram 64 (FIG. 1) may exert a compressive force onto the piston head 92. Transducers 96, 98 are shown on an upper surface of the piston head 92 and set within the closed end of the housing 90].
 
It would have been obvious to one having ordinary skill in the art before the effective filing date to use Alquam’s press cell with upper and lower support and a pressing piston structure as a support and pressing structure for Rostami’s sample because the support improves the quality of the test results of a property of the sample by providing a consistent and reliable direct pressure to the sample during the test procedure [Alqam 0008].

With regard to 2) Piche teaches determining phase changes of a heated substance using shear waves (Fig. 8c).  Piche further teaches an acoustic wave generator (Fig. 1: 42) [Col. 8 lines 42-50:  The transducer 42 acts as a transmitting transducer for transmitting ultrasonic waves through the buffer rods 12,14 and the polymer sample 20 held therebetween whereas the transducer 44 acts as a receiving transducer for receiving the ultrasonic waves transmitted through the polymer sample, when phase and amplitude monitoring is effected in transmission mode] configured to generate and pass an acoustic wave through [Col. 8 lines 42-50] the test sample (20) [FIG. 8C is a plot of shear velocity and attenuation values against temperature, also obtained from data provided by the apparatus of FIG. 1] through the test sample (Fig. 1: 20) an acoustic wave sensor (Fig. 1: 44)  configured to measure a property of the acoustic wave [Col. 12 lines 1-20: Velocity]  passed through the test sample (20) [Col. 12 lines 1-20:  FIG. 8C shows the corresponding temperature variation for the shear velocity v.sub.s and attenuation A.sub.s. The knee in the velocity curve occurs at the glass transition temperature Tg. Hence, the measurement of shear velocity also provides for a very accurate determination of Tg. In the figure, it is seen that near 140.degree. C. the attenuation rises sharply, indicating that in this region of temperature the polymer transforms into a liquid which does not transmit shear waves].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Piche’s shear wave transmission & reception and processing of phase change through temperature changes with Rostami’s monitoring of a sample’s phase change because monitoring shifts in the shear wave while heating the sample improves the quality and reliability and repeatability of the sample process by an accurate determination of the   temperature at which a phase change in the sample occurs [Piche Col. 2 lines 1-10].

Claims 15 & 19. Dependent on the system of claim 14.  Rostami does not explicitly disclose:  
the acoustic wave sensor comprises a velocity transducer and the acoustic wave sensor is configured to measure one or more of a velocity, a compressional velocity, or a shear velocity of the acoustic wave passed through the test sample.
 
Alqam teaches acoustic wave sensors (Fig. 4:  transducers 96 & 98) [0024: Transducers 96, 98 are shown on an upper surface of the piston head 92 and set within the closed end of the housing 90. In the example of FIG. 4, the transducers 96 may be acoustic transmitters and/or receivers for delivering an acoustic wave through the proppant sample 26 for determining material properties of the proppant sample 26] comprises a velocity transducer [0008:  The properties monitored can include acoustic velocity of the sample of the proppant, and the method can include determining a cure time when the acoustic velocity approaches an asymptotic value] the acoustic wave sensor (96 & 98) configured to measure a velocity of the acoustic wave passed through the test sample (26) [0008].
. 
It would have been obvious to one having ordinary skill in the art before the effective filing date to use Alqam’s acoustic transducers capable of monitoring acoustic wave velocity as transducers to add to Rostami property analysis of a sample because monitoring changes in the wave velocity improves the accuracy in determining when a phase change of a sample occurs optimizes how much heat and pressure are required to transition a sample to a desired result [Alqam 0007].

Claims 4 & 16. Dependent on the respective method of claim 3 and system of claim 14. 

Rostami and Alqam do not explicitly disclose:

measuring one or more of a radial displacement and an axial displacement of the test sample and the piston.


Piche teaches measuring an axial displacement of the test sample (20) between (30 bottom surface is the top of piston rods 12 & 14) (Fig. 1: LVDT detector 48) [Col. 9 lines 30-40:   the apparatus 10 is equipped with a linear-voltage-differential-transformer (or LVDT) 48 which is attached to a guiding column 34 and includes a probe element 50 movable with the plate 30 for sensing the position thereof. The LVDT 48 produces an electrical signal representing the displacement of the plate 30 in response to a compression or expansion of the sample 20].
 
It would have been obvious to one having ordinary skill in the art before the effective filing date to use Piche’s LVDT displacement sensor to measure the displacement of a sample under pressure with Rostami’s pressure inducing piston to a sample because determining the displacement of the sample improves the determination of the amount of material that has changed properties in the pressure and temperature cell [Piche Col. 8 lines 40-50].

Claim 17. Dependent on the system of claim 14.  Rostami further discloses a system for measuring a flow of fluid (Fig. 6) entering and/or leaving the test chamber [Page 4:  The filtrate was collected for 30 min interval and the result of the fluid loss experiment is given in Fig. 6. The results showed that cumulative filtrate volume was less for the given drilling fluid at 70 and 230°F]. 

Claim 18. Dependent on the system of claim 14.   Rostami further discloses a heater or heating element [Page 2 Under the heading HTHP Filter Press; heating jacket] configured to increase a temperature of the test chamber [Page 2 Under the heading HTHP Filter Press; The cell was placed in a heating jacket, and the system was heated to the desired temperature).  

Claim 20. Dependent on the system of claim 14.  Rostami does not explicitly disclose: 
The system is arranged such that the acoustic wave is passed axially through the test sample. 


Piche teaches determining phase changes of a heated substance using shear waves (Fig. 8c).  Piche further teaches is arranged such that the acoustic wave is passed axially (Fig. 1: 42 transmitter axially to receiver 44) [Col. 8 lines 42-50:  The transducer 42 acts as a transmitting transducer for transmitting ultrasonic waves through the buffer rods 12,14 and the polymer sample 20 held therebetween whereas the transducer 44 acts as a receiving transducer for receiving the ultrasonic waves transmitted through the polymer sample, when phase and amplitude monitoring is effected in transmission mode]  through [Col. 8 lines 42-50] the test sample (20) [FIG. 8C is a plot of shear velocity and attenuation values against temperature, also obtained from data provided by the apparatus of FIG. 1].

Alqam teaches a high pressure high temperature press cell (Fig. 1: press cell 24). Alqam further teaches the system (24) is arranged such that the acoustic wave is passed axially (Fig. 4: Transducers 96 & 98 placed axially in housing 90 through test sample 26) through the test sample (26) [0024: Transducers 96, 98 are shown on an upper surface of the piston head 92 and set within the closed end of the housing 90. In the example of FIG. 4, the transducers 96 may be acoustic transmitters and/or receivers for delivering an acoustic wave through the proppant sample 26 for determining material properties of the proppant sample 26].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Piche’s shear wave transmission & reception and processing of phase change through temperature changes with Rostami’s monitoring of a sample’s phase change because monitoring shifts in the shear wave while heating the sample improves the quality and reliability and repeatability of the sample process by an accurate determination of the   temperature at which a phase change in the sample occurs [Piche Col. 2 lines 1-10].
Prior Art Considered but not Utilized
The prior art made of record and not relied upon and is considered pertinent to applicant's disclosure is provided in the following table:
Prior Art Document Identifier
Inventor
Comment
US 20100069266  
Battistel; Ezio et al.
  a process for the removal of filter-cakes by treatment with aqueous solutions of particular enzymatic systems capable of operating a medium-low temperatures and pressures.
US 20150068292  
Su; Kun et al.
determining geomechanical parameters of a rock sample
US 5243855 
Stieger; Ronald P. et al.
triaxial test apparatus which includes end caps and test procedures to measure ultrasonic velocities while simultaneously measuring pore pressure in low permeability rocks. 
US 7886825  
Van Hal; Ronald E. G. et al.
triaxial test apparatus which includes end caps and test procedures to measure ultrasonic velocities while simultaneously measuring pore pressure in low permeability rocks.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Monica S. Young whose telephone number is (303) 297-4785.  The examiner can normally be reached on Mon-Fri 7:30- 6:00 MST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at hhttp://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MONICA S YOUNG/Examiner, Art Unit 2856                                                                                                                                                                                                        
/ALEXANDER A MERCADO/Primary Examiner, Art Unit 2856